Citation Nr: 1216043	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-07 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1979 to February 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  In that rating decision, the RO denied the benefits sought on appeal.

In August 2010, the Veteran testified before the undersigned at a Travel Board hearing at the RO, and a copy of the hearing transcript has been associated with the claim folders.  

During the Board hearing, the Veteran provided additional information regarding his inservice alleged stressor events, and in October 2010, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development, to include submitting an inquiry to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the Veteran's alleged inservice stressors.  A March 2011 response from JSRRC contains information that corroborated the Veteran's alleged inservice stressor event.  As the requested development was completed, no further action is required for compliance with the Board's October 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

An issue of entitlement to a total disability rating due to individual unemployability has been raised by the record, but it has not yet been addressed by the Agency of Original Jurisdiction (AOJ).  The record contains a March 2011 private medical statement, in which the examining physician opined that the Veteran was unemployable because of his symptomatology due to his psychiatric disorders, including PTSD.  As the claim for TDIU has been raised by the record, but not properly addressed, it is referred to the AOJ for appropriate action.


Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with PTSD, conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) related to inservice stressful events.

2.  Viewed in the light most favorable to the Veteran, the evidence of record corroborates the Veteran's alleged stressor event of witnessing death of a fellow soldier who was killed during a live fire training exercise. 

CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.



Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

 The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran claims entitlement to service connection for PTSD.  The Veteran alleged that while he was while stationed at Fort Bragg, he witnessed a soldier from the Company B 2nd Battalion, 325th Infantry who was training with his company at the time, killed during a training exercise when he was shot by two M-60 bullets.  He also alleged that while he was on guard duty when he was stationed at Fort Indiantown Gap, he witnessed a Cuban refugee slit the throat of another Cuban refugee, and he was subsequently threaten with a knife by the killer. 

The record shows that the Veteran reports seeking medical assistance for mental health problems within a few years after his separation from service in 1982.  VA treatment records staring in the late 1990s show he sought treatment for polysubstance abuse.  He began receiving VA treatment for PTSD in 2008.  The VA mental health treatment records also show a diagnosis of bipolar disorder.  Subsequent VA and private mental health treatment records continue to show treatment for PTSD related to alleged inservice stressor events. 

The record also contains the report of a December 2011 VA psychiatric examination that shows a diagnosis of PTSD, conforming to the DSM-IV criteria, that is related to the Veteran's alleged inservice stressor events involving the death of a fellow soldier and the killing of the Cuban refugee.  The VA examiner opined that both alleged inservice stressor events satisfies the Criterion A to support a diagnosis of PTSD. These stressor events involved events surrounding actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the Veteran's response to the events involved intense fear, helplessness or horror.  In addition, there was evidence of long-term symptomatology manifested by persistent re-experiencing of traumatic event, persistent avoidance of stimuli associated with traumatic event, and persistent increased arousal that result in significant distress and functional impairment to satisfy the remaining five criteria supporting a diagnosis of PTSD.  The VA examiner concluded that the Veteran's symptoms of re-experiencing were consistent with his alleged inservice stressor events, and those stressors are the primary source of his current symptomatology.  The examiner also concluded that the Veteran's other diagnoses of polysubstance abuse and bipolar disorder were at least as likely as not caused by, or related to, his PTSD.  

The Veteran's post-service treatment records show that the Veteran has been diagnosed with PTSD.  See VA and private mental health treatment records through 2011 and VA examination report dated in December 2011.  The record also shows that competent evidence establishes a nexus between the Veteran's current symptomatology and his claimed in-service stressor event.  Id.  The remaining question on appeal for this claim is whether there is credible supporting evidence that the Veteran's claimed in-service stressors actually occurred. 

A review of the record does not reflect that the Veteran received any personal combat-related awards during service, and there is no other indication in his military records that he personally participated in combat.  As such, the record must contain service records or other credible evidence that corroborate the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  As a matter of law, the Veteran's testimony, by itself, cannot establish the occurrence of a non-combat stressor, and there must be some evidence that corroborates his assertions regarding his stressor event.  Monreau v. Brown, 9 Vet. App. 389, 395 (1996).   

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  "Just because a physician or other health professional accepted appellant's description of his [war] experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Veteran's personnel records confirm that the Veteran was stationed at Fort Bragg from August 1979 to February 1982.  He was assigned to the Company B, 2nd Battalion, 325th Infantry, Airborne Division and his military occupational specialty (MOS) included Rifleman and Grenadier.  

None of the available service personnel records shows that the Veteran spent any period of time at Fort Indiantown Gap. (Moreover, a December 2009 memorandum regarding the formal finding on adequacy of information for verifying alleged inservice stressor events concluded that JSRRC could not verify deaths of refugees, or verify what an individual veteran witnessed.) 
A March 2011 response from the U.S. Army and Joint Services Records Research Center (JSRRC) verified an incident involving an M-60 machine gun which resulted in the death of a U.S. Army soldier, who was assigned to Company B, 2nd Battalion, 504th Infantry, Airborne Division, at Fort Bragg on October 22, 1981.  This information was obtained from a safety report contained in U.S. Army Combat Readiness/Safety Center database.  

The information contained in the March 2011 JSRRC report shows that a soldier died at Fort Bragg during the period that the Veteran was stationed there.  Although records do not refer to the Veteran or specifically to his unit, the description of the reported October 1982 death is similar to the events described by the Veteran.  The information contained in the Veteran's service personnel records confirms that the Veteran was stationed at Fort Bragg in October 1982 and his MOS, as a Rifleman, demonstrates that he would likely be involved in a live fire training exercise at that time.  The information derived from the JSRRC report, when viewed in the light most favorable to the Veteran, corroborates his statements about witnessing the death of a fellow soldier, who was shot by M-60 bullets. The Veteran's in-service stressor event of witnessing the death of fellow soldier is verified.

In sum, the evidence of record, when viewed in the light most favorable to the Veteran, corroborates his statements.  The Veteran's in-service stressor event is verified.  The Veteran's PTSD has been related to verified inservice stressful event.  The December 2011 VA examination report specifically notes a diagnosis of PTSD related to experiences such as witnessing the death of a fellow soldier killed by a M-60 machine gun during a live fire training exercise.  Based on the foregoing, the Board finds that the evidence supports the claim for service connection for PTSD.  Consequently, the Board concludes that service connection for PTSD is warranted.



ORDER

Service connection for PTSD is granted. 



____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


